As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00515] The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 230 Park Avenue, Suite 1635 New York, NY10169 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 230 Park Avenue, Suite 1635 New York, NY10169 (Name and address of agent for service) (212) 856-8250 or (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. Schedule of Investments March 31, 2007 The Wall Street Fund, Inc. Shares Value COMMON STOCKS - 97.9% Aerospace - 0.8% Lockheed Martin Corp. 1,500 $ 145,530 Banks - 1.5% HSBC Holdings PLC - ADR 1,500 131,715 US Bancorp 4,000 139,880 271,595 Beverages - 1.8% The Coca-Cola Co. 1,700 81,600 Hansen Natural Corp. (a) 3,000 113,640 PepsiCo, Inc. 2,000 127,120 322,360 Biotechnology - 6.3% Amgen, Inc. (a) 2,000 111,760 Biogen Idec, Inc. (a) 1,700 75,446 Celgene Corp. (a) 1,500 78,690 Genentech, Inc. (a) 2,000 164,240 Genzyme Corp. (a) 3,000 180,060 Gilead Sciences, Inc. (a) 5,000 382,500 Lifecell Corp. (a) 3,000 74,910 Viropharma, Inc. (a) 3,000 43,050 1,110,656 Building & Construction - 0.7% KB Home 3,000 128,010 Chemicals - 3.0% Air Products & Chemicals, Inc. 2,600 192,296 The Dow Chemical Co. 3,700 169,682 Sigma-Aldrich Corp. 4,000 166,080 528,058 Construction & Engineering - 0.6% Fluor Corp. 1,200 107,664 Diversifed - 1.0% 3M Co. 2,200 168,146 Diversified Financials - 1.8% Citigroup, Inc. 3,000 154,020 Morgan Stanley 1,000 78,760 Nasdaq Stock Market, Inc. (a) 3,000 88,230 321,010 Drugs - 2.2% Bristol-Myers Squibb Co. 3,000 83,280 Merck & Co., Inc. 5,000 220,850 Schering Plough Corp. 3,000 76,530 380,660 Electrical Equipment - 0.8% General Electric Co. 4,000 141,440 Energy - 6.5% Apache Corp. 2,000 141,400 Canadian Superior Energy, Inc. (a) (b) 40,000 101,600 Chevron Corp. 2,500 184,900 ConocoPhillips 2,000 136,700 Devon Energy Corp. 3,000 207,660 Sunoco, Inc. 2,500 176,100 Valero Energy Corp. 3,000 193,470 1,141,830 Energy Equipment & Services - 0.2% Diamond Offshore Drilling 500 40,475 Financial Services - 5.2% American Express Co. 3,000 169,200 CIT Group, Inc. 2,500 132,300 The First Marblehead Corp. 3,000 134,670 The Goldman Sachs Group, Inc. 2,300 475,249 911,419 Food & Staples Retailing - 1.9% The Kroger Co. 6,000 169,500 Walgreen Co. 3,500 160,615 330,115 Food Service - 1.9% Darden Restaurants, Inc. 3,500 144,165 McDonald's Corp. 2,500 112,625 Starbucks Corp. (a) 2,500 78,400 335,190 Food Wholesale - 0.6% Sysco Corp. 3,000 101,490 Health Care - 2.5% Apria Healthcare Group, Inc. (a) 4,000 129,000 Johnson & Johnson 3,000 180,780 UnitedHealth Group, Inc. 2,400 127,128 436,908 Health Care Equipment & Supplies - 0.4% Medtronic, Inc. 1,500 73,590 Instrumentation - 2.0% Applied Materials, Inc. 7,500 137,400 Garmin Ltd. (b) 4,000 216,600 354,000 Insurance - 1.7% American International Group, Inc. 1,700 114,274 Fidelity National Financial, Inc. 4,000 96,040 Loews Corp. 2,000 90,860 301,174 Machinery - 4.0% Caterpillar, Inc. 3,500 234,605 Ingersoll-Rand Co. Ltd. - Class A (b) 2,000 86,740 Kennametal, Inc. 2,200 148,742 Paccar, Inc. 3,300 242,220 712,307 Media - 1.9% Comcast Corp. (a) 5,000 127,350 EchoStar Communications Corp. (a) 2,500 108,575 Focus Media Holding Ltd - ADR (a) 1,200 94,152 330,077 Metals & Mining - 2.8% BHP Billiton Ltd. - ADR 2,000 96,900 Freeport-McMoRan Copper & Gold, Inc. 2,000 132,380 Nucor Corp. 4,000 260,520 489,800 Office Equipment - 5.1% Apple, Inc. (a) 3,300 306,603 Network Appliance, Inc. (a) 5,000 182,600 Seagate Technology (b) 10,000 233,000 Western Digital Corp. (a) 3,000 50,430 Xyratex Ltd (a) (b) 5,000 119,350 891,983 Paper & Forest Products - 0.3% International Paper Co. 1,500 54,600 Personal & Household Products - 0.7% Procter & Gamble Co. 2,000 126,320 Real Estate - 0.8% WP Carey & Co LLC 4,000 133,480 Retail - 4.8% Best Buy Co, Inc. 3,000 146,160 J.C. Penney Co., Inc. 3,000 246,480 Nordstrom, Inc. 4,500 238,230 Target Corp. 3,500 207,410 838,280 Semiconductors - 9.0% Analog Devices, Inc. 2,000 68,980 Atheros Communications, Inc. (a) 10,000 239,300 AXT, Inc. (a) 12,000 57,480 Cisco Systems, Inc. (a) 8,500 217,005 Intel Corp. 4,000 76,520 Lam Research Corp. (a) 4,000 189,360 MEMC Electronic Materials, Inc. (a) 7,000 424,060 RF Micro Devices, Inc. (a) 8,000 49,840 Texas Instruments, Inc. 9,000 270,900 1,593,445 Services - 5.9% Automatic Data Processing, Inc. 1,000 48,400 Cognizant Technology Solutions Corp. (a) 1,000 88,270 First Data Corp. 4,000 107,600 Google, Inc. (a) 1,000 458,160 TriZetto Group, Inc. (a) 2,000 40,020 Valueclick, Inc. (a) 4,000 104,520 Yahoo!, Inc. (a) 6,000 187,740 1,034,710 Software - 4.8% Adobe Systems, Inc. (a) 5,000 208,500 Factset Research Systems, Inc. 2,000 125,700 Microsoft Corp. 10,000 278,700 Oracle Corp. (a) 10,000 181,300 SAP AG - ADR 1,200 53,580 847,780 Specialty Retail - 3.4% Abercrombie & Fitch Co. - Class A 1,500 113,520 Bed Bath & Beyond, Inc. (a) 3,000 120,510 Coach, Inc. (a) 3,000 150,150 Home Depot, Inc. 5,000 183,700 Staples, Inc. 1,500 38,760 606,640 Telecommunications - 5.9% America Movil S.A. de C.V. - ADR 10,000 477,900 China Mobile Hong Kong Ltd. - ADR 5,000 224,250 QUALCOMM, Inc. 8,000 341,280 1,043,430 Transportation - 3.8% AMR Corp. (a) 2,000 60,900 Burlington Northern Santa Fe Corp. 2,000 160,860 Cummins, Inc. 1,000 144,720 FedEx Corp. 2,000 214,860 J.B. Hunt Transport Services, Inc. 3,000 78,720 660,060 Utilities - 1.3% Vimpel-Communications - ADR (a) 2,500 237,100 TOTAL COMMON STOCKS (Cost $12,841,902) $ 17,251,332 Principal Amount Value CORPORATE BONDS - 0.8% Diversified Financials - 0.8% General Electric Capital Corp. 5.000%, 12/18/2018 $ 150,000 145,319 TOTAL CORPORATE BONDS (Cost $150,000) $ 145,319 Shares Value SHORT-TERM INVESTMENTS - 1.4% First American Government Obligations Fund, 4.63% (c) 242,009 242,009 TOTAL SHORT-TERM INVESTMENTS (Cost $242,009) $ 242,009 Total Investments(Cost $13,233,911) - 100.1% $ 17,638,660 Liabilities in Excess of Other Assets - (0.1)% (17,389) TOTAL NET ASSETS - 100.0% $ 17,621,271 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Domicilied (c) Variable Rate Security - The rate shown is the rate in effect as of March 31, 2007 Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wall Street Fund, Inc. By (Signature and Title) /s/ Robert P. Morse Robert P. Morse, President Date May 22, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert P. Morse Robert P. Morse, President Date May 22, 2007 By (Signature and Title)*/s/ Jian H. Wang Jian H. Wang, Treasurer Date May 22, 2007 * Print the name and title of each signing officer under his or her signature.
